UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21582 Madison Covered Call & Equity Strategy Fund (Exact name of registrant as specified in charter) 550 Science Drive Madison, WI 53711 (Address of principal executive offices) (Zip code) Pamela M. Krill Madison Covered Call & Equity Strategy Fund 550 Science Drive Madison, WI 53711 (Name and address of agent for service) Registrant's telephone number, including area code:(608) 274-0300 Date of fiscal year end:December 31 Date of reporting period:January 1, 2012 - December 31, 2012 Item 1.Reports to Stockholders. The registrant's annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: December 31, 2012 DEAR SHAREHOLDER We thank you for your investment in the Madison Covered Call & Equity Strategy Fund (the “Fund”)1. This report covers the Fund’s performance for the annual fiscal period ended December 31, 2012. The Fund’s primary investment objective is to provide a high level of current income and current gains, with a secondary objective of long-term capital appreciation. All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. For the year ending December 31, 2012, the Fund provided a total return based on market price of 11.80% and a total return based on NAV of 8.31%. As of December 31, 2012, the Fund’s market price discount to the NAV was 11.7%, narrowing from a 13.6% discount at the beginning of the year. In mid-November 2012, the discount was at its narrowest level at 7.9%. The Fund distributed $0.72 per share for the full year. Using year-end values, the Fund’s distribution rate was 8.3% on NAV or 9.4% on market price. The Fund anticipates that a significant portion of the distributions paid by the Fund will consist of return of capital. Past performance does not guarantee future results. The market price of the Fund’s shares fluctuates from time to time, and it may be higher or lower than the Fund’s NAV. The Fund pursues its investment objectives by investing in a portfolio consisting primarily of high-quality, large-capitalization common stocks that are, in the view of the Fund’s investment manager, selling at reasonable prices in relation to their long-term earnings growth rates. On an ongoing and consistent basis, the Fund sells covered call options to seek to generate a reasonably steady return from option premiums. There can be no assurance that the Fund will achieve its investment objectives. Under normal market conditions, the Fund allocates at least 80% of its total assets to an integrated investment strategy pursuant to which the Fund invests in a portfolio of equity securities and writes (sells) covered call options on a portion of the equity securities held in the Fund’s portfolio; pending investment in equity securities or as covered call options, the assets of the Fund allocated to its integrated investment strategy are held in cash or cash equivalents. The Fund invests, under normal market conditions, at least 65% of its investments in equity securities of large capitalization issuers that meet the investment manager’s selection criteria. The Fund announced on December 21, 2012 that its shareholders had approved the Fund’s Board of Trustees recommendation to appoint Madison Asset Management, LLC (“Madison”), a wholly owned subsidiary of Madison Investment Holdings, Inc., as the sole investment adviser to the Fund, effective at the close of business on December 31, 2012. Additionally, a new Service Agreement was executed with Madison effective January 1, 2013. Prior to the close of business on December 31, 2012, Guggenheim Funds Investment Advisors, LLC (“GFIA”), a subsidiary of Guggenheim Partners, LLC, served as the Fund’s investment adviser and Madison served as the Fund’s investment manager. No change in Investment Strategies or style is expected to occur as a result of the appointment of Madison as Investment Adviser. We encourage shareholders to consider the opportunity to reinvest their distributions from the Fund through the Dividend Reinvestment Plan (“DRIP”), which is described in detail on page 27 of this report. When shares trade at a discount to NAV, the DRIP takes advantage of the discount by reinvesting the quarterly dividend distribution in common shares of the Fund purchased in the market at a price less than NAV. Conversely, when the market price of the Fund’s common shares is at a premium above NAV, the DRIP reinvests participants’ dividends in newly-issued common shares at NAV, subject to an Internal Revenue Service (“IRS”) limitation that the purchase price cannot be more than 5% below the market price per share. The DRIP provides a cost-effective means to accumulate additional shares and enjoy the potential benefits of compounding returns over time. To learn more about the Fund’s performance and investment strategy for the 12 months ended December 31, 2012, we encourage you to read the Questions & Answers section of the report, which begins on page 3. We appreciate your investment and look forward to serving your investment needs in the future. For the most up-to-date information on your investment, please visit the Fund’s website at www.madisonfunds.com. Sincerely, Ray Di Bernardo Portfolio Manager Madison Covered Call & Equity Strategy Fund January 31, 2013 1
